     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 1 of 44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
In re PLATINUM-BEECHWOOD LITIGATION :             18-cv-6658 (JSR)
----------------------------------- x
MARTIN TROTT and CHRISTOPER SMITH,  :
as Joint Official Liquidators and   :
Foreign Representatives of PLATINUM :
PARTNERS VALUE ARBITRAGE FUND L.P.  :
(in Official Liquidation), and      :            18-cv-10936 (JSR)
PLATINUM PARTNERS VALUE ARBITRAGE   :
FUND L.P. (in Official              :
Liquidation),                       :
                                    :
       Plaintiffs,                  :
                                    :            OPINION AND ORDER
               -v-                  :
                                    :
PLATINUM MANAGEMENT (NY) LLC, et    :
al.,                                :
                                    :
       Defendants.                  :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

    On November 21, 2018, plaintiffs Martin Trott and

Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrage Fund L.P.

(in Official Liquidation) (“PPVA”), and PPVA filed a multi-count

complaint against Platinum Management (NY) LLC (“Platinum

Management”) and numerous other defendants. ECF No. 1. On

January 25, 2019, plaintiffs filed their First Amended Complaint

(“FAC”), ECF No. 159, and the Court subsequently ruled on a

number of motions to dismiss the FAC, ECF Nos. 276, 290. On

March 29, 2019, plaintiffs filed their Second Amended Complaint




                                  -1-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 2 of 44



(“SAC”), ECF No. 285, and the Court subsequently ruled on

various motions to dismiss the SAC, ECF No. 408.

    Now before the Court are four1 motions for summary judgment

by the following defendants: (1) David Bodner, ECF No. 523; (2)

Bernard Fuchs, ECF No. 537; (3) Murray Huberfeld, ECF No. 584;

and (4) Huberfeld Family Foundation, Inc. (“HFF”), ECF No. 522.

Plaintiffs oppose all four motions. ECF No. 554. For the reasons

set forth below, the Court grants summary judgment in favor of

those moving defendants in the following respects:

    •   In favor of Bodner on (a) the Sixteenth Count (civil

        conspiracy) in its entirety and (b) parts of the First

        and Second Counts (breach of fiduciary duty), parts of

        the Fourth and Fifth Counts (fraud and constructive

        fraud), parts of the Third, Sixth, Seventh, and Eighth

        Counts (aiding and abetting breach of fiduciary duty and

        fraud), to the extent that these eight Counts are not

        premised on the overvaluation of PPVA’s net asset value

        (“NAV”);

1
     The motions of Seth Gerszberg and Joseph SanFilippo were
withdrawn without prejudice after they had reached an agreement
in principle with plaintiffs to settle all remaining claims
against them. The motions of (1) B Asset Manager LP, B Asset
Manager II LP, BAM Administrative Services, LLC, Beechwood Re
Investments LLC, Beechwood Re Holdings, Inc., Beechwood Bermuda
International Ltd., Mark Feuer, Scott Taylor, and Dhruv Narain,
and (2) Beren are currently held in abeyance, given their
representation to the Court that they have reached an agreement
in principle with plaintiffs to settle all remaining claims
against them.


                                  -2-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 3 of 44



     •   In favor of Fuchs on (a) the Sixteenth Count (civil

         conspiracy) and the Seventeenth Count (civil RICO) in

         their entirety and (b) parts of the First and Second

         Counts (breach of fiduciary duty), parts of the Fourth

         and Fifth Counts (fraud and constructive fraud), parts of

         the Third and Sixth Counts (aiding and abetting breach of

         fiduciary duty and fraud), to the extent that these six

         Counts are not premised on the NAV overvaluation; and

     •   In favor of HFF on all remaining claims.

In all other respects, the motions are denied.

                              Background

     Except where otherwise noted, the following facts, either

undisputed or taken most favorably to the non-moving parties,

are taken from the parties’ Rule 56.1 statements:

     In the early 2000s, defendants Mark Nordlicht, David

Bodner, and Murray Huberfeld founded an affiliated group of

hedge funds called “Platinum Partners.” One of its flagship

funds was Platinum Partners Value Arbitrage Fund L.P., a

plaintiff in this action. See Plaintiffs 56.1 CS2 ¶ 77; Huberfeld

56.1 ¶ 4; Bodner 56.1 ¶ 1.


2
     In this Opinion and Order, the abbreviation “56.1” refers
to a moving defendant’s statement of material facts filed
together with that defendant’s moving brief: Bodner 56.1, Fuchs
56.1, Huberfeld 56.1, and HFF 56.1 can be found in,
respectively, ECF Nos. 525, 537-6, 588, and 528. The
abbreviation “Plaintiffs’ Response to [Defendant A] 56.1” refers


                                  -3-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 4 of 44



     As relevant here, the management of PPVA was exclusively

vested in defendant Platinum Management, PPVA’s general partner.

See Second Amended and Restated Limited Partnership Agreement,

dated July 1, 2008, ECF No. 585-6, § 2.02. In its capacity as

the general partner, Platinum Management was responsible for

calculating PPVA’s NAV and allocating net capital appreciation

and deprecation to the accounts of all partners. See id. §§

3.05, 3.06. In addition, Platinum Management served as PPVA’s

investment manager. See Fourth Amended and Restated Investment

Management Agreement, dated March 9, 2007, ECF No. 585-7 (“PPVA

IMA”). Under the terms of the PPVA IMA, Platinum Management was

entitled to receive a 2% per annum management fee based on

PPVA’s NAV. See id.; ECF No. 577, Ex. 29; SanFilippo Dep. 59:13-

25, 60:2-13.3 Platinum Management was also entitled to an


to plaintiffs’ response to Defendant A’s statement of material
facts: Plaintiffs’ Response to Bodner 56.1, Plaintiffs’ Response
to Fuchs 56.1, Plaintiffs’ Response to Huberfeld 56.1, and
Plaintiffs’ Response to HFF 56.1 can be found in, respectively,
ECF Nos. 571, 569, 572, and 570. The abbreviation “Plaintiffs
56.1 CS” refers to plaintiffs’ counterstatement of material
facts, which can be found in ECF No. 576.
3
     The transcript of Angela Albanese Deposition, abbreviated
“Albanese Dep.,” can be found in ECF No. 530-4, Ex. A, ECF No.
577, Ex. 47. The transcript of Ezra Beren Deposition,
abbreviated “Beren Dep.,” can be found in ECF No. 577, Ex. 37.
The transcript of David Bodner Deposition, abbreviated “Bodner
Dep.,” can be found in ECF No. 530-4, Ex. C, ECF No. 577, Ex.
42. The transcript of Mark Feuer Deposition, abbreviated “Feuer
Dep.,” can be found in ECF No. 530-4, Ex. E, ECF No. 577, Ex.
280. The transcript of Bernard Fuchs Deposition, abbreviated
“Fuchs Dep.,” can be found in ECF No. 530-4, Ex. G, ECF No. 577,


                                  -4-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 5 of 44



incentive allocation equal to 20% of net capital appreciation of

PPVA’s assets, after deducting all expenses, as calculated by

Platinum Management in its capacity as PPVA’s general partner.

See PPVA IMA; ECF No. 577, Ex. 29.

    The members of Platinum Management consisted of the Mark

Nordlicht Grantor Trust (passive member) (“MNG Trust”),

Nordlicht (passive member), and Uri Landesman (member & sole

manager). See Second Amended and Restated Operating Agreement of

Platinum Management (NY) LLC, ECF No. 585-2. The beneficiaries

Ex. 22. The transcript of Murray Huberfeld Deposition,
abbreviated “Huberfeld Dep.,” can be found in ECF No. 577, Ex.
3. The transcript of Huberfeld Family Foundations 30(b)(5)
Witness Murray Huberfeld Deposition, abbreviated “HFF Dep.,” can
be found in ECF No. 577, Ex. 95. The transcript of Michael Katz
Deposition, abbreviated “Katz Dep.,” can be found in ECF No.
577, Ex. 32. The transcript of Stewart Kim Deposition,
abbreviated “Kim Dep.,” can be found in ECF No. 530-4, Ex. I.
The transcript of Dhruv Narain Deposition, abbreviated “Narain
Dep.,” can be found in ECF No. 530-4, Ex. K, ECF No. 577, Ex.
480. The transcript of Mark Nordlicht Deposition, abbreviated
“Nordlicht Dep.,” can be found in ECF Nos. 607-2, 616-2. The
transcript of Alexis Northwood Deposition, abbreviated
“Northwood Dep.,” can be found in ECF No. 530-4, Ex. L, ECF No.
577, Ex. 48. The transcript of David Ottensoser Deposition,
abbreviated “Ottensoser Dep.,” can be found in ECF No. 530-4,
Ex. M, ECF No. 577, Ex. 421. The transcript of Kerry Propper
Deposition, abbreviated “Propper Dep.,” can be found in ECF No.
577, Ex. 33. The transcript of Daniel Saks Deposition,
abbreviated “Saks Dep.,” can be found in ECF No. 530-4, Ex. N,
ECF No. 577, Ex. 64. The transcript of Joseph SanFilippo
Deposition, abbreviated “SanFilippo Dep.,” can be found in ECF
No. 530-4, Ex. O, ECF No. 577, Ex. 30. The transcript of David
Steinberg Deposition, abbreviated “Steinberg Dep.,” can be found
in ECF No. 530-4, Ex. P, ECF No. 577, Ex. 646. The transcript of
Christian Thomas Deposition, abbreviated “Thomas Dep.,” can be
found in ECF No. 530-4, Ex. S, ECF No. 577, Ex. 263. This list
is provided for citation purposes only, and is not exhaustive of
the transcripts that the Court has reviewed.


                                  -5-
        Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 6 of 44



of MNG Trust were Nordlicht Management III LLC, Grosser Lane

Management LLC (“Grosser Lane”), and Manor Lane Management LLC

(“Manor Lane”). See Trust Agreement of Mark Nordlicht Grantor

Trust, ECF No. 585-3 (“MNG Trust Agreement”). Nordlicht served

as the trustee of MNG Trust. See id.

    Moving defendant David Bodner and his wife were the members

of Grosser Lane, which held a 24.99% Economically Equivalent

Membership Interest (as defined in the MNG Trust Agreement) in

MNG Trust. See Bodner 56.1 ¶ 4; MNG Trust Agreement. Through MNG

Trust and Grosser Lane, Bodner was entitled to a portion of the

profits generated through the funds managed by Platinum

Management, including PPVA. See Bodner 56.1 ¶ 8. Also, in late

2013, the Bodner family made an investment in Beechwood. See id.

¶ 35.

    Moving defendant Murray Huberfeld was the only member of

Manor Lane, which held a 24.99% Economically Equivalent

Membership Interest in MNG Trust. See Huberfeld 56.1 ¶¶ 5-6; MNG

Trust Agreement. Huberfeld, individually or through family

members and controlled entities, was indirectly a beneficial

owner of limited partnership interests in PPVA. See Huberfeld

56.1 ¶ 17.

    Moving defendant Huberfeld Family Foundation, Inc. is a New

York State not-for-profit corporation established in August

1998. See HFF 56.1 ¶ 30. It has made millions of dollars in


                                     -6-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 7 of 44



charitable donations to a variety of charitable, religious, and

education organizations. See id. ¶ 31. Huberfeld was a director

and president of HFF throughout 2013 and 2014. See id. ¶ 38. HFF

made investments in, inter alia, PPVA. See id. ¶ 35.

    Moving defendant Bernard Fuchs was a partner with 10%

interest in Platinum Management since 2014. See Fuchs 56.1 ¶ 1.

He was never a member of Platinum Management’s valuation or risk

committee. See id. ¶¶ 2, 3. As of October 31, 2015, he and his

affiliate entities had invested about $22 million in PPVA and

about $7.8 million in Platinum Partners Credit Opportunities

Master Fund, L.P. (“PPCO”), another Platinum flagship fund. See

id. ¶ 6. His role at Platinum consisted of, inter alia, bringing

in additional investors and convincing existing investors not to

seek redemptions when PPVA faced liquidity issues. See ECF No.

577, Exs. 170, 171, 173-79; Fuchs Dep. 24:25-25:20, 26:3-8.

    Non-moving defendant Mark Nordlicht, at all relevant times,

served as the Chief Investment Officer of Platinum Management.

See Bodner 56.1 ¶ 13. Non-moving defendant Uri Landesman was the

Managing Member of Platinum Management. See id. Non-moving

defendant David Levy was the Co-Chief Investor Officer of

Platinum Management prior to the launch of Beechwood, and later

became the Chief Investment Officer of Beechwood. See Plaintiffs

56.1 CS ¶¶ 57, 107.




                                  -7-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 8 of 44



    In 2013, certain Platinum individuals, along with Mark

Feuer and Scott Taylor, established a collection of corporate

entities doing reinsurance business under the trade name

“Beechwood,” for the purpose of gaining access to hundreds of

millions of dollars in insurance assets to which Platinum would

not otherwise have access. See Plaintiffs 56.1 CS ¶¶ 412-19,

427, 430-36. Before the Beechwood enterprise officially

launched, it had its roots in Platinum: for instance, an email

from Huberfeld on March 20, 2013 sets forth an outline of terms

for the Beechwood enterprise and assigned roles between Platinum

and Beechwood individuals for its launch. See ECF No. 577, Ex.

277. Also, early on, Beechwood held meetings with its potential

clients, such as CNO Financial Group, Inc., at Platinum’s

office. See ECF No. 577, Ex. 405. At all relevant times, Feuer

and Taylor were, respectively, the Chief Executive Officer and

the President of the Beechwood enterprise. See Feuer Dep.

267:25-268:3; Taylor Dep. 123:9-10.

    From 2014 to 2017, Platinum and Beechwood engaged in a

series of related-party transactions that were, according to

plaintiffs, fraudulent and harmful to PPVA. Three sets of those

transactions are relevant for the purpose of evaluating the

instant motions:

    Black Elk scheme




                                  -8-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 9 of 44



    As of December 31, 2014, PPVA beneficially owned senior

secured notes, Series E preferred equity, and a majority of

common equity in Black Elk Energy Offshore Operations, LLC

(“Black Elk”), a Houston-based company engaged in the

exploration, development, and production of oil and natural gas

properties. See ECF Nos. 536-36, 536-38. On July 10, 2014, Black

Elk agreed to sell certain oil and gas fields to Renaissance

Offshore LLC (“Renaissance sale”). See Purchase and Sale

Agreement, ECF No. 577, Ex. 395. When the transaction closed on

August 15, 2014, Black Elk received $170 million in cash, and

Renaissance also assumed certain unsecured liabilities of Black

Elk. See id.; ECF No. 577, Ex. 403.

    The Indenture governing the Black Elk senior secured notes

dictated that the proceeds from the Renaissance sale be applied

to repay the outstanding Black Elk notes in full, before they

could be applied to redeem Black Elk Series E preferred equity.

See Indenture, ECF No. 577, Ex. 372 (“Black Elk Indenture”), §

4.10(b). To bypass this requirement, prior to the closing of the

Renaissance sale, Black Elk and Black Elk Energy Finance Corp.,

on July 16, 2014, circulated a consent solicitation to the

holders of the Black Elk notes to amend the Indenture so that

Black Elk could use the proceeds of the asset sale (1) to

purchase at par any notes that noteholders would elect to

tender, and (2) to use any remaining proceeds to redeem Series E


                                  -9-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 10 of 44



preferred equity before repaying the Black Elk notes.4 See Offer

to Purchase and Consent Solicitation Statement, ECF No. 526-29

(“Black Elk Consent Solicitation”), at 18; see also Form 8-K of

Black Elk Energy Offshore Operations, LLC, dated August 15,

2014, ECF No. 526-30.

     However, additional preparatory steps were necessary to

ensure that a requisite vote for an amendment would be obtained.

Section 9.02(a) of the Indenture permitted an amendment to the

Indenture “with the consent of the Holders of a majority in

aggregate principal amount of the Notes affected thereby then

outstanding . . . .” Black Elk Indenture § 9.02(a). PPVA and its

affiliates, which together held a majority of common equity in

Black Elk, were deemed to be affiliates of Black Elk, and so

their votes would be excluded from determining whether holders

of a majority of the Black Elk notes consented. See id. § 2.09.

Accordingly, PPVA engaged in a series of transactions

transferring its Black Elk notes to Beechwood, whose votes did

count. Compare ECF No. 577, Exs. 393, 394 with ECF No. 577, Ex.

379, 380; see also ECF No. 577, Ex. 381-83, 386-87, 390. These

transfers were meant to ensure that the notes would be in




4
     Noteholders were permitted to consent without tendering
their Black Elk notes for repayments, but they had to consent in
order to tender their Black Elk notes. See Plaintiffs 56.1 CS ¶
527.


                                  -10-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 11 of 44



amendment-friendly hands so that the requisite consent would be

obtained.

    As a result, the requisite consent was obtained, the

Indenture was amended as desired, and Black Elk applied the

proceeds from the Renaissance sale to, inter alia, redeem about

$100 million of Series E preferred equity rather than paying off

the Black Elk notes, a significant portion of which were held by

PPVA and its subsidiaries. See Form 8-K of Black Elk Energy

Offshore Operations, LLC, dated August 21, 2014, ECF No. 526-30;

ECF No. 577, Ex. 406.

    Lastly, as relevant for HFF’s motion only, HFF, on February

8, 2013, invested approximately $1 million in Black Elk

Opportunities Fund International, Ltd. (“BEOF Fund”), through

which HFF obtained an interest in Black Elk Series E preferred

equity. See HFF 56.1 ¶ 40; ECF No. 577, Ex. 107. On August 21,

2014, HFF received $1,026,677 from BEOF Fund as proceeds of the

redemption of Black Elk Series E preferred equity as part of the

Black Elk scheme. See HFF 56.1 ¶ 41; ECF No. 577, Exs. 407, 409,

410. HFF was not a Black Elk noteholder. See HFF 56.1 ¶ 51.

    Montsant transactions

    On January 20, 2015, a few weeks after agreeing to defer

receipt of the interest due on Black Elk notes, Beechwood sold

their Black Elk notes back to PPVA at a price of 93.5% of par

plus accrued interests deferred in November 2014 (“Black Elk


                                  -11-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 12 of 44



notes buyback”). See ECF No. 577, Ex. 420. Plaintiffs here argue

that PPVA was forced to overpay for those Black Elk notes, as

then-current market price was significantly lower.5 See

Plaintiffs 56.1 CS ¶¶ 561-62. To fund this purchase, on January

30, 2015, Montsant Partners, LLC, a wholly-owned subsidiary of

PPVA, borrowed $35.5 million from Senior Health Insurance

Company of Pennsylvania (“SHIP”), a Beechwood client, and

deposited certain liquid securities in an account pledged to

Beechwood as a collateral (“Montsant loan,” and, together with

the Black Elk notes buyback, “Montsant transactions”). See

Unsecured Term Note, ECF No. 577, Ex. 186; ECF No. 577, Exs.

428-29, 614.

     Agera sale

     On June 9, 2016, Principal Growth Strategies LLC (“PGS”), a

PPVA subsidiary, sold the notes issued by Agera Energy LLC to

AGH Parent LLC (“AGH Parent”) for a purchase price of $170

million, consisting of $65.29 million in cash and the balance in

the form of various equity and debt interests valued at par

(“Agera sale”). See Purchase Agreement, ECF No. 577, Ex. 543, §

5
     In the fall of 2014, after the Renaissance sale closed, the
market price for Black Elk notes began to fall; by December 9,
2014, a brokerage firm believed that the trading price for these
notes were as low as 22% of par. See ECF No. 577, Ex. 413.
Emails and other documentary evidence support a reasonable
inference that, to prop up the market price of these notes,
Nordlicht, Steinberg, and Steinberg’s contacts made efforts to
submit artificial bids and make artificial purchases. See ECF
No. 577, Exs. 412, 414-19, 655-58.


                                  -12-
      Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 13 of 44



2.4. For the non-cash portion, AGH Parent and PGS executed an

Assignment and Assumption Agreement, pursuant to which AGH

Parent assigned to PGS, inter alia, certain debt interests in

China Horizon. See ECF No. 577, Ex. 544, 564. Plaintiffs here

argue that the overall consideration and the non-cash portion of

the consideration were each inadequate. See Plaintiffs Opp. 47,

56.

      Furthermore, on January 26, 2017, AGH Parent exercised its

right to redeem certain securities that it had sold to PGS as

part of the Agera sale, and, as consideration for such

redemption, it transferred to PGS additional debt interests,

which were valued at near par but were allegedly worthless. See

ECF No. 577, Ex. 581; see also Amended and Restated Limited

Liability Company Agreement among AGH Parent LLC and the Members

Named Herein, ECF No. 577, Ex. 537 § 9.06.

      Overvaluation of PPVA’s NAVs

      In addition to the aforementioned related-party

transactions, the parties dispute whether Platinum Management

overvalued the NAVs of some of the PPVA investments and funds,

where such alleged overvaluations allowed Platinum Management

and its beneficial owners to pocket excess, unearned management

fees from PPVA, as discussed in more detail below.

      Expanding Government Investigations




                                   -13-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 14 of 44



    Starting in December 2014, the Securities and Exchange

Commission (“SEC”) issued various examination requests

regarding, inter alia, Bodner’s and Huberfeld’s roles at

Platinum. See ECF No. 577, Ex. 445-46, 457, 637.

    On May 21, 2015, the U.S. Attorney’s Office (“USAO”) issued

grand jury subpoenas to Platinum Partners requesting information

and documents, as part of their investigation into Huberfeld’s

bribery payment to Norman Seabrook, then-President of Correction

Officers’ Benevolent Association, to have Seabrook invest the

union fund with Platinum Partners (“COBA bribery scheme”). See

ECF No. 577, Ex. 448. By March 2, 2016, the USAO expanded the

investigation into Platinum Partners, requesting information on

the transactions between Platinum and Beechwood since 2014. See

ECF No. 577, Ex. 273.

    March 20, 2016 Release Agreement

    On March 20, 2016, Bodner and Huberfeld, among others,

entered into a Release Agreement with Platinum Management, under

which they gave up their economic rights in Platinum and

provided Platinum entities with a general release from

liability, in exchange for those Platinum entities, including

PPVA, providing a similar unconditional general release of

Bodner and Huberfeld. See Release Agreement, ECF No. 585-9

(“Release Agreement”) ¶ 3(b), Recital A (defining “Platinum” to

include PPVA); see also id. ¶¶ 3(a), 3(c), 4(b), 4(c). The


                                  -14-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 15 of 44



Release Agreement also released “any entity controlled by”

Huberfeld, which includes HFF, from general liability. Id. ¶

3(a). The Release Agreement is governed by the laws of the State

of New York. See id. ¶ 5(e).

     Aftermath

     On June 8, 2016, federal authorities arrested Huberfeld for

conspiracy to commit wire fraud in connection with the COBA

bribery scheme. See United States v. Seabrook et al., No. 16-cr-

0467 (AKH) (S.D.N.Y.), ECF No. 5. Shortly thereafter, the USAO

and the SEC brought, respectively, a criminal action and a civil

action against Platinum individuals and entities for engaging in

a multi-pronged fraudulent scheme. See United States v.

Nordlicht et al., No. 16-cr-00640 (BMC) (E.D.N.Y.); SEC v.

Platinum Management (NY) LLC et al., No. 16-cv-06848 (BMC)

(E.D.N.Y.). Additional civil actions against Platinum and

Beechwood entities and individuals, including the instant

action, followed. See, e.g., In re Platinum-Beechwood Litig.,

Nos. 18-cv-6658, 18-cv-10936, 18-cv-12018 (JSR) (S.D.N.Y.).6


6
     During his deposition, Nordlicht invoked his right against
self-incrimination under the Fifth Amendment to almost all
questions asked. See generally Nordlicht Dep. Unlike in a
criminal case, the finder of fact in a civil case may, in
certain circumstances, draw an adverse inference against the
alleged co-conspirators from a co-conspirator’s assertion of the
Fifth Amendment. See Baxter v. Palmigiano, 425 U.S. 308, 318
(1976). Whether to draw an adverse inference turns on “whether
the adverse inference is trustworthy under all of the
circumstances and will advance the search for the truth.”


                                  -15-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 16 of 44




LiButti v. United States, 107 F.3d 110, 121 (2d Cir. 1997). The
Second Circuit has set forth four non-exclusive factors in
making such determination: (1) the nature of the relationship
between the defendant and the witness, (2) the degree of control
over the witness by the defendant, (3) the alignment of
interests between the witness and the defendant, and (4) the
role of the witness in the litigation. Id. at 123.

     On the one hand, the four LiButti factors favor drawing an
adverse inference from Nordlicht’s invocation. Nordlicht’s
loyalty to some of the moving defendants is quite clear, claims
against him substantially overlap with claims against some of
these moving defendants, and Nordlicht occupies the most central
role in this litigation. see, e.g., Plaintiffs 56.1 CS ¶¶ 56,
77, 382-411; ECF No. 577-4; ECF No. 577, Exs. 336, 355; ECF No.
607-1, Ex. 8.

     On the other hand, drawing adverse inferences relying on
the non-exclusive LiButti factors alone, without considering the
overall context of this deposition, not only has minimal
probative value but does not advance the ultimate goal of “the
search for truth.” LiButti, 107 F.3d at 121. Because Nordlicht
remains under a serious threat of criminal prosecution, the most
reasonable inference from his silence is that he did so because
of the prosecution. See In re Platinum-Beechwood Litig., 367 F.
Supp. 3d 318, 328 (S.D.N.Y. 2019). Although Nordlicht’s retrial
would focus on the Black Elk scheme, the prosecution’s case puts
Nordlicht in criminal jeopardy with respect to many other
aspects of the Platinum business. See United States v.
Nordlicht, No. 16-cr-640 (BCM), 2019 U.S. Dist. LEXIS 167084, at
*58 (E.D.N.Y. Sept. 27, 2019); Transcript 6/24/2019 in United
States v. Nordlicht, No. 16-cr-640 (BCM) (E.D.N.Y.), available
at ECF No. 618-1, at 6611; see also Transcript 5/3/2019, ECF No.
616-1, at 42:23-43:4 (“[I]t would be virtual malpractice for a
lawyer not to advise his or her client, when there’s a criminal
case pending, to take the Fifth everywhere,” and “the reason for
doing it would be to preserve one of the few advantages that a
defendant has in a criminal case, which is the right to
silence”).

     Lastly, even if the Court were to draw adverse interests,
the Court finds that, based on its review of the transcript of
Nordlicht deposition, the analysis and conclusion set forth in
this Opinion and Order would not be affected: adverse inference
is “not a substitute for relevant evidence,” and it cannot by


                                  -16-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 17 of 44



     Analysis – Motions of David Bodner and Murray Huberfeld

     Under Rule 56(a) of the Federal Rules of Civil Procedure, a

“court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact, and, to award summary judgment, the court must

be able to find after drawing all reasonable inferences in favor

of a non-movant that no reasonable trier of fact could find in

favor of that party.” Palmer/Kane LLC v. Rosen Book Works LLC,

204 F. Supp. 3d 565, 568 (S.D.N.Y. 2016).7

     Bodner and Huberfeld move for summary judgment on all

remaining claims against them, which consist of: (1) claims for

breach of fiduciary duty (First and Second Counts); (2) claims

for fraud and constructive fraud (Fourth and Fifth Counts); (3)

claims for aiding and abetting breach of fiduciary duty and

aiding and abetting fraud (Third, Sixth, Seventh, and Eighth

Counts); and (4) claims for civil conspiracy (Sixteenth Count).




itself raise an issue of fact to defeat summary judgment. United
States v. Rylander, 460 U.S. 752, 758, 761 (1983).
7
     Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.



                                  -17-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 18 of 44



ECF No. 523; Bodner Mem. 18; ECF No. 584; Huberfeld Mem. 2. For

the reasons set forth below, the Court grants summary judgment

in favor of Bodner on (1) the claim for civil conspiracy in its

entirety and (2) parts of the claims for breach of fiduciary

duty, fraud, constructive fraud, aiding and abetting fraud, and

aiding and abetting breach of fiduciary duty, to the extent that

these claims are not premised on the NAV overvaluations. In all

other respects, Bodner’s motion is denied, and Huberfeld’s

motion is denied in its entirety.

I.   Whether PPVA released all claims against Bodner and
     Huberfeld in the Release Agreement

     On March 20, 2016, Bodner and Huberfeld, among others,

entered into a Release Agreement with Platinum Management. See

Release Agreement. In exchange for Bodner and Huberfeld (1)

giving up their interests in Platinum Management, (2) subjecting

their and their affiliates’ limited partnership interests in the

Platinum feeder funds to a two-year lockup period, and (3)

providing Platinum Management and other Platinum funds with a

8
     In this Opinion and Order, the abbreviation “Mem.” refers
to a moving defendant’s memorandum of law in support of his or
its motion for summary judgment: Bodner Mem., Fuchs Mem.,
Huberfeld Mem., and HFF Mem. can be found in, respectively, ECF
Nos. 524, 537-7, 587, and 527. The abbreviation “Plaintiffs
Opp.” refers to plaintiffs’ omnibus opposition memorandum of law
against defendants’ motions, and it can be found in ECF No. 573.
The abbreviation “Reply” refers to a moving defendant’s reply
memorandum of law in further support of his or its motion for
summary judgment: Bodner Reply, Fuchs Reply, Huberfeld Reply,
and HFF Reply can be found in, respectively, ECF Nos. 599, 593,
590, and 595.


                                  -18-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 19 of 44



broad unconditional general release from liability, Platinum

Management, on behalf of PPVA among other Platinum entities,9

released Bodner and Huberfeld from:

       any and all manner of actions, causes of actions, suits,
       . . . judgments, executions, claims and demands
       whatsoever, whether in law or in equity, whether known,
       unknown, or hereafter becoming known, foreseen or
       unforeseen, suspected or unsuspected . . . existing or
       hereafter arising, in law or in equity or otherwise that
       have been or could have been or in the future could be or
       might be asserted . . . that are based in whole or in
       part on any act or omissions, transaction, or event in
       connection in any manner whatsoever with Platinum, from
       the beginning of the world to the Effective Date.

Release Agreement ¶ 3(b), Recital (defining “Platinum” to

include PPVA); see also id. ¶¶ 3(a), 3(c), 4(b), 4(c).

     Bodner and Huberfeld argue that, because the Joint Official

Liquidators, standing in PPVA’s shoes, are bound by the release,

Bodner and Huberfeld are entitled to summary judgment on all

remaining claims based on this affirmative defense. See Bodner

Mem. 17; Huberfeld Mem. 8-12; Answer by David Bodner, ECF No.

431; Answer by Murray Huberfeld, ECF No. 432; see also United

States SBA v. Coqui Capital Mgmt., LLC, No. 08-cv-0978 (LTS),

2008 U.S. Dist. LEXIS 86772, at *8 (S.D.N.Y. Oct. 27, 2008).

     However, there is a genuine issue of whether the agreement

was entered into for a fraudulent purpose. “Under New York law,


9
     Platinum Management, as the general partner of PPVA, was
authorized to provide the release on PPVA’s behalf. See
Locafrance U.S. Corp. v. Intermodal Sys. Leasing, 558 F.2d 1113,
115 (2d Cir. 1977).


                                  -19-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 20 of 44



a release or waiver clause may be attacked and set aside . . .

for substantive flaws in its execution, such as fraud in the

inducement, illegality, duress, or mutual mistake.” Joint

Venture Asset Acquisition v. Zellner, 808 F. Supp. 289, 302

(S.D.N.Y. 1992).10 The Release Agreement was entered into after

Platinum received grand jury subpoenas for records related to

the COBA bribery scheme, less than three weeks after learning

that federal prosecutors had expanded their criminal

investigation to Platinum-Beechwood transactions, and just

before Platinum sunk. Also, as discussed in more detail below,

evidence demonstrates that Bodner and Huberfeld were likely

aware of various troubles PPVA faced, such as overvaluations of

PPVA’s assets. See, e.g., Fuchs Dep. 26:17-30:20 (testifying

that, at a January 2015 meeting among him, Nordlicht, Huberfeld,

and Bodner, Bodner criticized Nordlicht that “the valuations

were not right” and “Nordlicht wasn’t properly marking the

fund”).11 Lastly, although Bodner argues that the release had a


10
     “The requirement of an ‘agreement fairly and knowingly
made’ has been extended, however, to cover other situations
where . . . because of the existence of overreaching or unfair
circumstances, it was deemed inequitable to allow the release to
serve as a bar to the claim of the injured party.” Mangini v.
McClurg, 249 N.E. 2d 386, 392 (N.Y. 1969). Likewise, agreements
are unenforceable under New York law when “prompted by the
sinister intention of one acting in bad faith.” Kalisch-Jarcho,
Inc. v. City of New York, 448 N.E.2d 413, 413 (N.Y. 1983).
11
     Huberfeld argues that a broad release given by a
sophisticated principal to its fiduciary is valid, even in the


                                  -20-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 21 of 44



legitimate business purpose of making room for Marcos Katz, a

prominent investor, to make a substantial new investment in

PPVA, see Bodner 56.1 ¶ 51, the fact that Katz never did and was

rather shocked to find out that Bodner and Huberfeld were

seeking to sever themselves from Platinum undermines the

authenticity of the said business purpose. See Email from Katz

to Huberfeld, Nordlicht, and Bodner, dated April 11, 2016, ECF

No. 577, Ex. 84.12

     All of these facts raise an issue of whether the Release

Agreement was entered into for a fraudulent purpose of

permitting one co-conspirator, Platinum Management, to release

its other co-conspirators, Bodner and Huberfeld, from liability.

Therefore, the motions of Bodner and Huberfeld for summary


face of allegations that the fiduciary committed fraud and
intentional wrongdoing against the principal, “so long as the
principal understands that the fiduciary is acting in its own
interest and the release is knowingly entered into.” See Centro
Empresarial Cempresa S.A. v. America Movil, S.A.B. de C.V., 17
N.Y.3d 269, 278 (2011). However, the instant case is
distinguishable from Centro in that, here, the releasing party
was allegedly controlled by the same set of individuals that
were being released from liability.
12
     In support of their argument that the Release Agreement was
legitimate, Bodner and Huberfeld refer to a contemporaneous
legal memorandum prepared by then-counsel for Bodner and
Huberfeld memorializing the background, purpose, and
justification for the Release Agreement. See Memorandum dated
March 20, 2016, ECF No. 586-1; see also Huberfeld 56.1 ¶ 23.
Although this may add to the legitimacy of the Release
Agreement, there is a genuine issue of whether the memorandum
was drafted for self-serving purposes, given their knowledge of
then-ongoing government investigations.


                                  -21-
      Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 22 of 44



judgment on the issue of whether the Release Agreement released

them from all claims in this action are denied. Because this is

the only ground upon which Huberfeld moved for summary judgment,

Huberfeld’s motion for summary judgment is therefore denied in

its entirety. The Court now proceeds to consider the remainder

of Bodner’s motion on the merits of each remaining claim.

II.   Breach of fiduciary duty (First and Second Counts)

      Under here applicable New York law, the elements of a

breach of fiduciary duty claim are: “(1) that a fiduciary duty

existed between plaintiff and defendant, (2) that defendant

breached that duty, and (3) damages as a result of the breach.”

Meisel v. Grunberg, 651 F. Supp. 2d 98, 114 (S.D.N.Y. 2009). “In

determining whether a fiduciary duty exists, the focus is on

whether one person has reposed trust or confidence in another

and whether the second person accepts the trust and confidence

and thereby gains a resulting superiority or influence over the

first.” Indep. Asset Mgmt. LLC v. Zanger, 538 F. Supp. 2d 704,

709 (S.D.N.Y. 2008).

      A. Whether a fiduciary duty existed

      Bodner argues that he owed no fiduciary duty to PPVA. See

Bodner Mem. 19-20.13 It is undisputed that Bodner was not a

managing member, officer, or employee of Platinum Management,

13
      It is undisputed that Platinum Management owed fiduciary
duties to PPVA. See Bodner Mem. 4; Huberfeld Mem. 2-3;
Plaintiffs Opp. 66.


                                   -22-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 23 of 44



and various individuals testified that he had no role at

Platinum Management or PPVA other than as an investor. See,

e.g., SanFilippo Dep. 73:5-22, 129:12-15, 417:7-20, 418:18-

419:9; Saks Dep. 350:6-10; Beren Dep. at 80:4-6, 171:25-172:6;

Steinberg Dep. 371:2-6.14 Bodner further adds that he, through

Grosser Lane, did not have any voting, appointment, and other

power over internal affairs of Platinum Management; instead,

Grosser Lane only held a passive 24.99% interest in the profits

of Platinum Management. See Operating Agreement of Grosser Lane

Management LLC, ECF No. 530-1, Ex. 1, Sch. A; MNG Trust

Agreement 1; Second Amended and Restated Operating Agreement of

Platinum Management (NY) LLC, ECF No. 530-1, Ex. 3, § 3.2;

Defendant David Bodner’s Responses to Plaintiffs’ First Request

for Admission, ECF No. 530-3, Ex. 10, No. 12. Finally, Bodner

argues that even if the layers of separation between Bodner and

Platinum Management were to be disregarded (rendering Bodner a

non-managing member of Platinum Management), New York law

dictates that non-managing members are comparable to

shareholders of a corporation, who do not owe fiduciary duties




14
     In addition, various individuals testified that Bodner had
no involvement, authority, physical presence, or role at
Beechwood. See, e.g., Feuer Dep., ECF No. 530-4, Ex. E, at
22:16-18, 550:11-16, 804:7-805:20; Thomas Dep. 104:13-17, 106:5-
16, 200:4-11, 458:15-24; Kim Dep. 232:4-233:11; Steinberg Dep.
71:25-72:14; Narain Dep. 578:9-580:2; Saks Dep. 350:9-22.


                                  -23-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 24 of 44



to the entity. See Keith v. Black Diamond Advisors, Inc., 48 F.

Supp. 2d 326, 333 n.3 (S.D.N.Y. 1999).

    However, although Bodner did not have a title at Platinum

or contractually-defined control over Platinum, other evidence

creates a genuine dispute over whether Bodner owed a fiduciary

duty to PPVA. “It is fundamental that fiduciary liability is not

dependent solely upon an agreement or contractual relation

between the fiduciary and beneficiary but results from the

relation.” EBC I, Inc. v. Goldman, Sachs & Co., 5 N.Y.3d 11, 20

(N.Y. 2005). “The existence of a fiduciary relationship is often

a fact intensive inquiry appropriate for a jury.” Faulkner v.

Arista Records LLC, 602 F. Supp. 2d 470, 482 (S.D.N.Y. 2009).

The following evidence shows that Bodner exerted significant

influence over the affairs of Platinum, based upon which the

jury may find that he owed a fiduciary duty to PPVA, Platinum’s

biggest fund.

    First, in a chain of emails, Nordlicht notes that Platinum

is being run by “decisions by committee” of “3 people,”

referring to himself, Huberfeld, and Bodner. ECF No. 577, Ex.

40. On January 11, 2016, Platinum Management employees made a

presentation discussing various ways to address financial and

liquidity issues that Platinum faced; the last slide, entitled

“David and Murray” (referring to Bodner and Huberfeld), asked

“What do we need from David and Murray? Help us figure out


                                  -24-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 25 of 44



short-term liquidity issues, Help us close investment into PPCO

and the management share class, [and] renegotiate the Beechwood

note.” ECF No. 577, Ex. 49.

     Second, Michael Katz, an advisor to Platinum Management,

testified in his deposition that Bodner and Huberfeld operated

as the senior partners of Platinum, and Nordlicht as more of a

junior partner. See Katz Dep. 34:22-35:24; see also Fuchs Dep.

63:2-10. Katz also testified that Bodner was considered the

“leader of the [Platinum Management] organization” because,

during Platinum Management meetings, “if there was any

disagreement as to what had to be done, [Bodner] was consulted

and he had the last word.” Katz Dep. 266:10-267:20.

     Third, according to Fuchs’ deposition testimony, at a

dinner meeting in January 2015 Bodner told Nordlicht “that the

valuations were not right, that Mark Nordlicht wasn’t properly

marking the fund, and [that] he has to redo the fund because he

. . . doesn’t like the way the valuations were doing.” Fuchs

Dep. 28:8-13. Indeed, at the same meeting, Bodner demanded that

“[u]ntil we straighten out this fund properly, no partner’s

taking any money out.” Fuchs Dep. 27:8-10.15

     In sum, evidence strongly supports that Bodner exercised

significant “superiority or influence over” PPVA’s affairs.

15
     Neither Katz nor Fuchs offered any testimony that Bodner
made any specific decision regarding any of the transactions at
issue in this case.


                                  -25-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 26 of 44



Zanger, 538 F. Supp. 2d at 709. Accordingly, the Court concludes

that there is a genuine dispute of a material fact regarding

whether Bodner owed a fiduciary duty to PPVA.

     B. Whether the fiduciary duty, if any, was breached

     Assuming Bodner owed a fiduciary duty to PPVA, the Court

finds that there is a genuine dispute of whether Bodner breached

that fiduciary duty by failing to disclose the overvaluations of

PPVA’s NAVs when he admittedly had knowledge of the

overvaluations. In addition to raising his concerns about the

overvaluations16 to other Platinum partners as discussed above,

Bodner also admitted that, during the relevant time, he received

reports involving PPVA’s NAVs. See Plaintiffs 56.1 CS ¶ 193.17


16
     Although Bodner argues that Platinum Management implemented
a robust set of procedures for valuations, see Bodner Mem. 11;
Bodner 56.1 ¶¶ 63-79, it is disputed whether the process was
robust enough and whether Platinum Management complied with its
process. To name one among several examples, on September 22,
2015, the SEC sent a letter to Platinum Management outlining
various deficiencies in its management and operations, for which
the SEC demanded immediate corrective action; for instance, the
SEC opined that the valuation committee minutes/back up records
“fail to demonstrate whether any meaningful analysis and
potential changes to investment values were contemplated or
discussed at such meetings.” ECF No. 577, Ex. 449.
17
     Bodner disputes the significance of this evidence, noting
that every investor in PPVA, not just Bodner, received monthly
NAV reports. See, e.g., ECF No. 529-1, Ex. 50. Bodner also
argues that there is no evidence that Bodner had access to some
separate information containing different numbers, but this
assertion is contradicted by some evidence showing that Bodner
received at least some financial information regarding Platinum
that might not have been provided to other passive investors.
See, e.g., Plaintiffs 56.1 CS ¶ 193. In any event, any such


                                  -26-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 27 of 44



And, despite such knowledge, he allegedly took unearned fees and

distributions – amounting to $100 million between him and

Huberfeld according to Nordlicht’s email to Fuchs dated January

15, 2016 – based on such overvaluations. See ECF No. 577, Ex.

31.18 All this evidence supports that Bodner had the knowledge of

the overvaluation but may have withdrawn fees in breach of his

duty, sufficient to deny Bodner’s motion for summary judgment on

the claim for breach of fiduciary duty with respect to the

overvaluations of PPVA’s NAVs.

     In contrast, however, no evidence connects Bodner to any of

the more specific self-dealing transactions at issue in this

action as set forth above. With respect to the Agera sale,

plaintiffs argue that, according to Fuchs’ testimony, Bodner

worked at Agera’s office and would give tours of Agera’s offices

to his partners and potential investors. See Fuchs Dep. 333:1-

25; see also Bodner Dep. 365:9-15. Fuchs further testified that,

during a tour of Agera, Bodner was “trying to . . . encourage

[Fuchs] to bring in more investors into Platinum and [Agera]

[was] one of the potential benefits of that.” Fuchs Dep. 333:1-


dispute is resolved in favor of the non-moving parties at this
summary judgment stage.
18
     Bodner states that he received no distributions of fees
after March 2014. Bodner 56.1 ¶ 9. However, in light of the
Nordlicht email dated January 15, 2016, the Court finds there is
a genuine dispute and makes reasonable inferences in favor of
the non-moving parties.


                                  -27-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 28 of 44



25. Also, plaintiffs note that, in December 2015, Bodner

inquired about having Agera borrow $30 million for a cash

infusion into Platinum. See ECF No. 577, Ex. 497; Bodner Dep.

365:9-15.19 However, all of this at most suggests Bodner’s

connection to the general affairs of Agera Energy LLC, rather

than any specific connection specifically to the fraudulent

Agera sale itself. Indeed, as Steinberg and Narain (who

negotiated the sale on Platinum’s and Beechwood’s sides,

respectively) testified, they did not take directions from

Bodner in negotiating and executing the Agera sale, and

plaintiffs have put forth no evidence to the contrary. See

Steinberg Dep. 185:7-12, 381:14-24; Narain Dep. 104:7-11,

579:16-580:2.

     With respect to the Black Elk scheme, no evidence connects

Bodner specifically to the amendment of the Black Elk Indenture,

the Consent Solicitation, or any other aspect of the Black Elk

scheme as described in ¶¶ 440-515 of the SAC.

     With respect to the Montsant transactions, plaintiffs point

to an email dated November 26, 2015, where, during the


19
     In addition, plaintiffs focus on the fact that Bodner and
his son, through certain Bainbridge entities, had invested in
Agera by making a loan. See Bodner Dep. 368:22-369:4, 375:21-22,
430:10-12; see also Plaintiffs 56.1 CS ¶¶ 723-26. However, this
loan transaction does not implicate Bodner with structuring the
Agera sale for less than the allegedly true value of Agera
notes, thereby looting PPVA of its assets. Cf. ECF No. 577, Ex.
517.


                                  -28-
       Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 29 of 44



 forbearance negotiations immediately prior to the Black Elk

 notes buyback, Taylor wrote to Feuer, “Call me on this./ I had a

 thought late last night that gets what Bodner wants and I want

 simultaneously.” ECF No. 577, Ex. 42. Even assuming this email

 overcomes a hearsay objection, the email is too vague and

 unspecific to show how Bodner may have been involved in the

 Montsant transactions, if at all; and, even if it were not

 deemed too vague, the email ties Bodner only to the interest

 forbearance portion of the Montsant transactions, not the Black

 Elk notes buyback and the Montsant loan that injured PPVA.20

       In sum, the Court grants summary judgment in favor of

 Bodner on those portions of the claim for fiduciary duty that

 are not premised on the overvaluations of PPVA’s NAVs (i.e.,

 portions of the claim premised on the specific transactions at

 issue), but denies the motion in all other respects.

III.   Fraud and constructive fraud (Fourth and Fifth Counts)

       Under here applicable New York law, “[t]o state a cause of

 action for fraud, a plaintiff must allege a representation of

 material fact, the falsity of the representation, knowledge by

 the party making the representation that it was false when made,


 20
      For the first time in this protracted case, plaintiffs
 advanced at the summary judgment stage new claims against Bodner
 based on his alleged receipt of proceeds from the COBA bribery
 scheme. However, this allegation was not in the SAC, and,
 “plaintiffs are barred from relying on conduct that should have
 been alleged in the SAC.” June 21, 2019 Opinion, at *11 n.11.


                                    -29-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 30 of 44



justifiable reliance by the plaintiff and resulting injury.”

Kaufman v. Cohen, 760 N.Y.S.2d 157, 165 (1st Dep’t 2003). In

addition, pure omissions are actionable when defendant had an

affirmative duty to disclose that information to plaintiff, such

as when defendant owes a fiduciary duty to plaintiff or under

the “special facts” doctrine where defendant has superior

knowledge to plaintiff. SNS Bank, N.V. v. Citibank, N.A., 777

N.Y.S. 2d 62, 66 (1st Dep’t 2004); Aetna Cas. & Sur. Co. v.

Aniero Concrete Co., 404 F. 3d 566, 582 (2d Cir. 2005) (per

curiam). And, a “constructive fraud claim modifies the claim for

actual fraud by replacing the scienter requirement with the

requirement that Defendants maintained either a fiduciary or

confidential relationship with Plaintiff.” LBBW Luxemburg S.A.

v. Wells Fargo Sec. LLC, 10 F. Supp. 3d 504, 524 (S.D.N.Y.

2014).

    On the one hand, no evidence here shows that Bodner himself

authored the misrepresentations regarding PPVA’s NAVs, or that

he was on the valuation committee, or that he interacted with

outside auditors or valuation service providers for PPVA. See,

e.g., SanFilippo Dep. 417:25-419:17. On the other hand, however,

pure omission may here be actionable, because Bodner might have

had the obligation, as a fiduciary, to disclose the fraudulent

nature of such valuations to PPVA, from which he was receiving

excessive management fees and distributions. See SNS Bank, N.V.


                                  -30-
      Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 31 of 44



v. Citibank, N.A., 777 N.Y.S. 2d 62, 66 (1st Dep’t 2004). At the

same time, as discussed above, no evidence ties him to any

specific transaction at issue. Therefore, for substantially the

same reason as in the context of the claim for breach of

fiduciary duty, the Court grants summary judgment in favor of

Bodner on portions of the claims for fraud and constructive

fraud that are not premised on the overvaluations of PPVA’s

NAVs, but denies the motion in all other respects.

IV.   Aiding and abetting breach of fiduciary duty and aiding and
      abetting fraud (Third, Sixth Seventh, and Eighth Counts)

      The Sixth and Third Counts allege that Bodner, in his

capacity as a Platinum defendant, aided and abetted Platinum

Management’s fraud and breach of its fiduciary duties to PPVA,

while the Eighth and Seventh Counts allege that Bodner, in his

capacity as a Beechwood defendant, aided and abetted individual

Platinum defendants and Platinum Management in their fraud and

breach of fiduciary duties to PPVA. See SAC ¶¶ 784-85, 847, 849.

      “To establish liability for aiding and abetting fraud under

New York law, the plaintiffs must show (1) the existence of a

fraud; (2) the defendant’s knowledge of the fraud; and (3) that

the defendant provided substantial assistance to advance the

fraud’s commission.” Krys v. Pigott, 749 F.3d 117, 127 (2d Cir.

2014). “A claim for aiding and abetting a breach of fiduciary

duty requires, inter alia, that the defendant knowingly induced




                                   -31-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 32 of 44



or participated in the breach.” Krys v. Butt, 486 F. App’x 153,

157 (2d Cir. 2012) (summary order).

    Because “the same activity is alleged to constitute the

primary violation underlying both claims,” the claim for aiding

and abetting fraud here overlaps substantially with the claim

for aiding and abetting breach of fiduciary duty. Fraternity

Fund Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F. Supp. 2d 349,

360 (S.D.N.Y. 2007). For this reason, except where otherwise

stated, these two claims are analyzed together.

    The analysis here also largely follows from the above

analysis of Bodner’s motion on the claims for breach of

fiduciary duty, fraud, and constructive fraud. With respect to

the NAV overvaluations, there is evidence of Bodner’s actual

knowledge that Platinum Management and other Platinum defendants

were committing the alleged fraud and breach. “[S]ubstantial

assistance may only be found where the alleged aider and abettor

affirmatively assists, helps conceal or fails to act when

required to do so, thereby enabling the breach to occur.” In re

Sharp Int’l Corp., 403 F.3d 43, 50 (2d Cir. 2005). And, the

inaction of an aider and abettor is actionable when the aider

and abettor has an affirmative duty to act or has a fiduciary

duty to plaintiff, as possibly applicable here. See Pension

Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec.,

LLC, 446 F. Supp. 2d 163, 203 (S.D.N.Y. 2006). Meanwhile, as


                                  -32-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 33 of 44



discussed above, there is no evidence tying Bodner to any

specific transactions at issue, whether in terms of actual

knowledge or substantial assistance. Therefore, the Court grants

summary judgment in favor of Bodner on portions of the aiding

and abetting claims that are not premised on the overvaluations

of PPVA’s NAVs, but denies the motion in all other respects.

V.   Civil conspiracy (Sixteenth Count)

     Under applicable New York law, civil conspiracy is not an

independent tort. See Kovkov v. Law Firm of Dayrel Sewell, PLLC,

et al., No. 11329, 2020 WL 1574978, at *1 (N.Y. App. Div. Apr.

2, 2020). Instead, “[a]ll that an allegation of conspiracy can

accomplish is to connect nonactors, who otherwise might escape

liability, with the acts of their co-conspirators.” Burns

Jackson Miller Summit & Spitzer v. Lindner, 452 N.Y.S.2d 80, 93-

94 (2nd Dep’t 1982), aff’d, 451 N.E.2d 459 (N.Y. 1983). Here,

the civil conspiracy claim, just like the aiding and abetting

claims, seeks to hold Bodner secondarily liable for the

underlying tort – primary fraud and breach of fiduciary duty –

committed by other primary actors such as Platinum Management

and Platinum defendants, and the allegations of the Sixteenth

Count are essentially identical to those set forth in the aiding

and abetting claims. That is, plaintiffs’ conspiracy claim is,

on any scenario, entirely duplicative of their aiding and

abetting claims, and thus the Court grants summary judgment in


                                  -33-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 34 of 44



favor of Bodner on the conspiracy claim for administrative

purposes. See SAC ¶¶ 960-67; see also Loreley Fin. (Jersey) No.

3 Ltd. v. Wells Fargo Sec., LLC, No. 12-cv-3723 (RJS), 2016 WL

5719749, at *8 (S.D.N.Y. Sept. 29, 2016).

     Analysis – Motion of Huberfeld Family Foundation, Inc.

     HFF here moves for summary judgment on all remaining claims

against it: (1) claims for aiding and abetting breach of

fiduciary duty and aiding and abetting fraud (Ninth and Tenth

Counts), and (2) claim for unjust enrichment (Fifteenth Count).

ECF No. 522; HFF Mem. 1, 11. The Court grants HFF’s motion in it

entirety and dismisses the SAC as against HFF with prejudice for

the following reason.

I.   Aiding and abetting breach of fiduciary duty and aiding and
     abetting fraud (Seventh and Eighth Counts)21

     As a threshold matter, the parties argue over the scope of

the aiding and abetting claims. HFF argues that the remaining

claims against HFF are limited to their alleged participation in

the Black Elk scheme through its investment in BEOF Fund. See

SAC ¶¶ 475, 440-515; In re Platinum-Beechwood Litig., No. 18-cv-


21
     HFF also argues that the SAC should be dismissed against
HFF on the ground that PPVA released all claims against HFF, an
alleged third-party beneficiary, in the March 20, 2016 Release
Agreement. For the reasons discussed above, the Court rejects
this argument as a basis for granting the motion of HFF for
summary judgment. See BAII Banking Corp. v. UPG, Inc., 985 F.2d
685, 697 (2d Cir. 1993) (“[A] third-party beneficiary . . .
possess[es] no greater right to enforce a contract than the
actual parties to the contract.”).


                                  -34-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 35 of 44



10936 (JSR), 2019 WL 2569653, at *17 (S.D.N.Y. June 21, 2019)

(“June 21, 2019 Order”). Plaintiffs respond that, in addition to

its involvement in the Black Elk scheme, HFF made loans totaling

about $10 million to the Aaron Elbogen Irrevocable Trust, Moshe

Oratz, the Huberfeld Bodner Family Foundation, and the Fuchs

Family Foundation from 2012 to 2017. See Plaintiffs 56.1 CS ¶

174. Plaintiffs broadly allege that these loans were means to

appease investors to keep their money in PPVA and avoid mass

redemptions.22 However, these loans are not related to any of the

transactions at issue in this action, nor is it clear how these

loans furthered the fraudulent schemes that allegedly injured

PPVA. See also June 21, 2019 Opinion, at *16. Therefore, the

Court rules in favor of HFF on the scope issue.

     With respect to the substantial assistance element, HFF was

not a noteholder and thus could not, and did not, participate in

the Consent Solicitation. See Black Elk Consent Solicitation;

see also ECF Nos. 526-13 through 21. Instead, the undisputed

evidence shows that the only conduct that ties HFF to the Black

22
     Plaintiffs argue that Fuchs’ testimony shows that HFF
effectively paid a redemption payment to Fuchs, see Plaintiffs
Opp. 26, 29, but this is a mischaracterization of his testimony.
Fuchs in fact testified that he had borrowed money in 2015 from
HFF because he could not redeem his investment from PPVA given
his partnership status (rather than because PPVA was facing
financial troubles), and Fuchs made clear that he had been
planning on, and he had indeed been, paying back this loan, but
at some point chose not to continue paying back because he was
“angry” at Huberfeld for losing his money in Platinum. See Fuchs
Dep. 60:12-62:14; see also HFF Dep. 83:21-84:2, 100:1-15.


                                  -35-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 36 of 44



Elk scheme was (1) making a $1 million investment in BEOF Fund

on February 8, 2013, (2) rolling over its investment in BEOF

Fund through a new March 2014 offering, and (3) receiving

$1,026,677 in distribution from the same investment on August

21, 2014 after the Renaissance sale closed. See Individual

Account Statement for the Month Ended March 31, 2013, ECF No.

526-23; Individual Account Statement for the Month Ended August

31, 2014, ECF No. 526-24; ECF No. 577, Ex. 55.

    None of this constitutes substantial assistance. HFF’s

February 8, 2013 investment was made 17 months before the

Consent Solicitation was distributed to the Black Elk

noteholders, and the rollover also occurred prior to the

conception of the Black Elk scheme. Therefore, with respect to

these two actions, there was no “nexus between the primary

fraud, the alleged aider and abettor’s knowledge of the fraud,

and what the alleged aider and abettor did with the intention of

advancing the fraud’s commission.” In re Platinum-Beechwood

Litig., No. 18-cv-6658 (JSR), 2019 WL 1570808, at *9 (S.D.N.Y.

Apr. 11, 2019). The third and last action also does not

constitute substantial assistance, because HFF’s receipt of

distribution from BEOF Fund did not “proximately cause[] the

harm upon which the primary liability is predicated.” JP Morgan

Chase Bank v. Winnick, 406 F. Supp. 2d 247, 256 (S.D.N.Y. 2005).

Here, PPVA’s injury from the Black Elk scheme was “a direct or


                                  -36-
      Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 37 of 44



reasonably foreseeable result of” the Consent Solicitation

and/or the redemption of Series E preferred equity, not HFF’s

receipt of distribution from BEOF Fund, which occurred after the

PPVA’s redemption of preferred equity was completed. Filler v.

Hanvit Bank, Nos. 01-cv-9510, 02-cv-8251 (MGC), 2003 WL

22110773, at *2 (S.D.N.Y. Sept. 12, 2003). Therefore, the Court

grants summary judgment in favor of HFF on the claims for aiding

and abetting fraud and breach of fiduciary duty.23

II.   Unjust enrichment (Fifteenth Count)

      To state a claim for unjust enrichment under New York law,

plaintiff must allege that “(1) defendant was enriched, (2) at

plaintiff’s expense, and (3) equity and good conscience militate

against permitting defendant to retain what plaintiff is seeking

to recover.” Briarpatch Ltd., L.P v. Phoenix Pictures, Inc., 373

F.3d 296, 306 (2d Cir. 2004).

      By way of background, in August 2015, a bankruptcy action

involving Black Elk commenced in the U.S. Bankruptcy Court for

the Southern District of Texas. See In re Black Elk Energy

23
     In their opposition brief and during oral argument,
plaintiffs relied heavily on Huberfeld’s conduct to attempt to
find HFF liable. See Plaintiffs Opp. 26-29; Transcript 4/7/2020.
However, this is not an alter ego claim – which the Court
explicitly dismissed at the motion to dismiss stage – and thus
plaintiffs’ reliance as such is an impermissible end-run around
the Court’s prior ruling that piercing the corporate veil based
on the fact that Huberfeld was HFF’s president, director, and
official signatory would leave very little of the rule that
courts must “disregard corporate form” only “reluctantly.”
Gartner v. Snyder, 607 F.2d 582, 586 (2d Cir. 1979).


                                   -37-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 38 of 44



Offshore Operations, LLC, No. 15-34287 (Bankr. S.D. Tex.) (the

“Black Elk action”). As part of the Black Elk action, the post-

confirmation litigation trustee for Black Elk commenced an

action against PPVA seeking, inter alia, to avoid and recover

transfers of proceeds from Black Elk to PPVA in connection with

the Renaissance sale. See ECF No. 526-31, at 8-9. Black Elk and

PPVA subsequently settled the action, wherein PPVA agreed not to

oppose Black Elk’s motion for default judgment. See id. at 2, 7-

15. In HFF’s view, PPVA’s settlement and its agreement not to

oppose the motion show PPVA’s acknowledgement that funds

originating from the Renaissance sale were to be due to Black

Elk rather than PPVA. HFF Mem. 16-17.

    In addition, separately, the Black Elk trustee commenced an

adversary proceeding against HFF (the “HFF action”), seeking

repayment of $1,026,677 that had been transferred from Black Elk

to BEOF Fund, which in turn had been transferred to HFF. See ECF

No. 526-32. On January 31, 2019, after the parties reached a

settlement, the trustee dismissed with prejudice all of its

claims against HFF, and, on February 6, 2019, the Court entered

a formal order of dismissal with prejudice. See ECF No. 526-33.

In HFF’s view, the HFF action shows that HFF’s receipt of its

principal investment in BEOF Fund was not at PPVA’s expense, but

rather at Black Elk’s expense, and the settlement of the HFF




                                  -38-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 39 of 44



action shows that the remaining issues involving HFF’s receipt

of proceeds from the Renaissance sale are resolved.

     While the Court is cautious not to read too much into what

these settlements imply, plaintiffs do not respond to any of

these points raised by HFF, understandably because arguing

otherwise would be seeking double recovery against HFF.

Therefore, on the ground that plaintiffs abandoned their claim,

the Court grants summary judgment in favor of HFF on the unjust

enrichment claim. See Lipton v. Cty. Of Orange, NY, 315 F. Supp.

2d 434, 446 (S.D.N.Y. 2004) (“This Court may, and generally

will, deem a claim abandoned when a plaintiff fails to respond

to a defendant’s arguments that the claim should be dismissed”

at the summary judgment stage.).

                 Analysis – Motion of Bernard Fuchs

     Fuchs moves for summary judgment on all remaining claims

against him, which consist of: (1) claims for breach of

fiduciary duty (First and Second Counts); (2) claims for fraud

and constructive fraud (Fourth and Fifth Counts); (3) claims for

aiding and abetting breach of fiduciary duty and aiding and

abetting fraud (Third and Sixth Counts);24 (4) claim for civil

conspiracy (Sixteenth Count); and (5) claim for civil RICO


24
     Fuchs mistakenly assumes that the Seventh Count – claim for
aiding and abetting breach of fiduciary duty against Beechwood
defendants, of which Fuchs is not a part – is alleged against
him. Fuchs Mem. 4.


                                  -39-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 40 of 44



violation (Seventeenth Count). ECF No. 537; Fuchs Mem. 4. For

the reasons set forth below, the Court grants summary judgment

in favor of Fuchs on (1) the claims for civil conspiracy and

civil RICO violation in their entirety and (2) parts of the

claims for breach of fiduciary duty, fraud, constructive fraud,

aiding and abetting fraud, and aiding and abetting breach of

fiduciary duty that are not premised on the NAV overvaluations.

In all other respects, Fuchs’ motion is denied.

I.   Breach of fiduciary duty (First and Second Counts)

     To begin with, Fuchs argues that he did not owe any

fiduciary duty to PPVA. See Fuchs Mem. 4-5, 6-7. Undisputedly,

he was not a member of the risk or valuation committee of

Platinum Management, and he did not have an office at Platinum

Management. See Fuchs 56.1 ¶¶ 2-3, 10, 22. Rather, Fuchs

contends, his job was limited to passing on any information and

reports he received from Platinum principals to actual and

potential investors. See id. ¶ 23. Also, he argues that there is

no evidence that he had any role in overseeing PPVA’s assets.

See Fuchs Mem. 4; see also Fuchs 56.1 ¶¶ 4-5.

     However, other evidence creates a genuine dispute of

whether Fuchs owed a fiduciary duty to PPVA, just as it was the

case for Bodner. For instance, Fuchs was a Platinum partner with

a 10% membership interest, which is quite a significant position

to occupy within the enterprise. See Fuchs Dep. 24:25-25:20,


                                  -40-
     Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 41 of 44



26:3-8. According to Steinberg’s testimony, while Fuchs “didn’t

have any role at Platinum in terms of making investment

decisions or having to consent on investments” generally, Fuchs

did have a “hands-on” role with PPVA’s investment in China

Horizon, where he served as a board member. Steinberg Dep. 95:6-

96:14. Most importantly, he was in charge of Platinum’s investor

relations, including in Asia. See ECF No. 577, Exs. 165, 166;

Defendant Fuchs’ Responses to Plaintiff’s Request for Admission,

ECF No. 477, Ex. 43, at #4. All of these lead to a reasonable

inference that PPVA might have reposed “trust or confidence” in

Fuchs. Indep. Asset Mgmt. LLC v. Zanger, 538 F. Supp. 2d 704,

709 (S.D.N.Y. 2008). Therefore, there is a genuine dispute

concerning whether Fuchs owed a fiduciary duty to PPVA.

     Furthermore, the Court finds that there is a genuine

dispute of whether such duty, if any, was breached with respect

to the NAV overvaluations. Evidence shows that Fuchs was aware

of the overvaluations – at the very least, according to Fuchs’

own testimony, Fuchs first-hand witnessed Bodner getting upset

about how PPVA’s NAVs were overvalued, during the aforementioned

January 2015 meeting. See Fuchs Dep. 26:17-30:20.25 Fuchs’


25
     As evidence of Fuchs’ alleged misconduct, plaintiffs
repeatedly emphasize that, when the marketing director for
Platinum’s Asia division repeatedly wrote emails to Fuchs in May
2016 informing that two Platinum investors sought redemptions
totaling $1.8 million, Fuchs wrote privately to Nordlicht, “I
will not answer anybody anymore. I can’t lie anymore and i [sic]


                                  -41-
      Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 42 of 44



failure to act for more than a year despite this knowledge may

constitute a breach of his fiduciary duty to PPVA, assuming that

the jury finds that he owed one.

      In contrast, there is no evidence that Fuchs played any

role in any of the specific transactions at issue in this action

(e.g., the Black Elk scheme or the Agera sale) or generally that

he had anything to do with transfers of PPVA’s assets for the

benefit of Beechwood, PPCO, or other insiders. See Fuchs Mem. 4-

5; see also Fuchs 56.1 ¶¶ 19, 21, 25-28. The fact that Fuchs had

a role in PPVA’s investments in China Horizon in and of itself

has no bearing on whether he was involved in the Agera sale

itself. Cf. Plaintiffs Opp. 25.

      For these reasons, as it was the case for Bodner, the Court

grants summary judgment in favor of Fuchs on the claims for

breach of fiduciary duty to the extent they are not predicated

on the NAV overvaluations. In all other respects, Fuchs’ motion

for summary judgment on the claims for breach of fiduciary duty

is denied.

II.   Fraud, constructive fraud, aiding and abetting breach of
      fiduciary duty, and aiding and abetting fraud (Fourth,
      Fifth, Third, and Sixth Counts)


can’t handle all the pressure anymore. Please call me !!!!!!!!”
ECF No. 577, Ex. 180. However, this email does not materially
help plaintiffs’ case here, because the claims at issue are not
predicted on harms suffered by these investors in Asia, and this
lie has no connection to any of the specific transactions or the
NAV overvaluations.


                                   -42-
       Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 43 of 44



       As discussed above, evidence shows that Fuchs had knowledge

 of the overvaluation of PPVA’s NAVs. Also, for substantially the

 same reason as discussed in the context of Bodner, his inaction

 may be actionable under the claims for fraud, constructive

 fraud, aiding and abetting fraud, and aiding and abetting breach

 of fiduciary duty, if he is found to have owed a fiduciary duty

 to PPVA. See SNS Bank, N.V. v. Citibank, N.A., 777 N.Y.S. 2d 62,

 66 (1st Dep’t 2004); Aetna Cas. & Sur. Co. v. Aniero Concrete

 Co., 404 F. 3d 566, 582 (2d Cir. 2005) (per curiam); Pension

 Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec.,

 LLC, 446 F. Supp. 2d 163, 203 (S.D.N.Y. 2006). Therefore, the

 Court grants summary judgment in favor of Fuchs on these claims

 to the extent they are not predicated on the NAV

 overvaluations.26 In all other respects, the motion for summary

 judgment on these claims is denied.

III.   Civil conspiracy and civil RICO (Sixteenth and Seventeenth
       Counts)




 26
      Plaintiffs also argue that the breach, fraudulent action,
 and substantial assistance elements are established by the fact
 that Fuchs helped market PPVA to potential investors and
 attempted to convince then-current investors not to seek
 redemptions when PPVA faced liquidity issues. See ECF No. 577,
 Exs. 170, 171, 173-79; Fuchs Admission #7; Steinberg Dep. 96:15-
 18; Katz Dep. 43:14-24, 65:3-70:13, 111:15-112:12. However,
 plaintiffs here are PPVA and Joint Official Liquidators, not
 those investors, and there is no nexus between the alleged
 misconduct at issue here and the harm suffered by PPVA. If
 anything, PPVA benefited from Fuchs’ conduct as such.


                                    -43-
       Case 1:18-cv-06658-JSR Document 865 Filed 04/21/20 Page 44 of 44



       For substantially the same reason as discussed above in the

context of Bodner’s motion, the Court grants summary judgment in

favor of Fuchs on the claim for civil conspiracy for being

duplicative of the aiding and abetting claims.

       Finally, as the Court discussed at the motion to dismiss

stage, Section 107 of the Private Securities Litigation Reform

Act generally bars plaintiffs’ claims for RICO violation in this

action, and thus the Court grants summary judgment in favor of

Fuchs on the claim for RICO violation. See June 21, 2019 Order,

at *5; 18 U.S.C. § 1964(c).

                                 Conclusion

       This Opinion and Order disposes of the motions of Bodner,

Fuchs, Huberfeld, and HFF for summary judgment on all remaining

claims against them. The Clerk is directed to close the

following entries on the Trott docket (18-cv-10936): 523, 537,

584, and 522. The Clerk is also directly to close the following

entries on the master docket (18-cv-6658): 745, 732, 821, and

743.

       SO ORDERED.

Dated:      New York, NY                       _______________________
            April 21, 2020                     JED S. RAKOFF, U.S.D.J.




                                    -44-
